Marshall, Presiding Justice.
This is an appeal from an order granting extradition and denying the appellant’s writ of habeas corpus. We affirm.
Gino Velez Scott was indicted in North Carolina for violations of that state’s statutes on breaking, entering and larceny; conspiracy to traffick in controlled substance; and trafficking (two counts). The Governor of North Carolina signed and delivered a demand for extradition, and Governor Joe Frank Harris approved the request and ordered the arrest and extradition of the accused. The appellant then filed a writ of habeas corpus attacking the extradition.
At the hearing on the writ, the appellant raised the defense of the insufficiency of the evidence. When both sides had closed the evidence, the trial court allowed the appellee to reopen the evidence and to present additional evidence in the form of additional witnesses and evidence of the North Carolina indictments.
The habeas court found all of the requirements of Michigan v. Doran, 439 U. S. 282 (99 SC 530, 58 LE2d 521) (1978) to exist, namely, that (1) the extradition documents on their face are in order, (2) the petitioner is charged with crimes in the State of North Carolina, (3) he is the person named in the request, and (4) he is a fugitive from justice in North Carolina. This is the standard to be applied by courts of this state in reviewing extradition cases. Fagan v. Massey, 253 Ga. 483 (322 SE2d 59) (1984); Hutson v. Stoner, 244 Ga. 52 (257 SE2d 539) (1979).
Once these requirements are met, the petitioner’s defenses, whether statutory or constitutional, are to be decided in the demanding state. Fagan, supra; Hutson, supra.
The trial court did not abuse its discretion in reopening the evidence. An examination of the record supports the findings of the trial court in the denial of the writ of habeas corpus.

Judgment affirmed.


All the Justices concur, except Smith, J., who concurs in the judgment only. ,